DETAILED ACTION
Claim Objections
Claims 1, 5, 8 and 17 are objected to because of the following informalities: 
In claim 1 (line 5) “of plurality” should recite --of the plurality--.
In claim 5 (line 1) “claim 3” should recite --claim 4--.
In claim 8 (line 1) “two or more” should recite --wherein two or more--.
In claim 17 (line 5) “of plurality” should recite --of the plurality--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 13-20are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 2,835,223) in view of Harrop-Allin (WO 2015/154103).
As to claim 1, Erickson discloses an enclosure, comprising: 
a plurality of panel sections 36,38 rotatably coupled together, at least one panel section of the plurality of panel sections including a first frame component 40,A directly coupled to a second frame component 40,A of an adjacent panel section (Figure 1 reprinted below with annotations); and 
[AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    214
    195
    media_image1.png
    Greyscale
a mesh wire panel 42 extending across each of the plurality of panel sections (Figures 1-6).

Erickson fails to disclose an enclosure wherein the mesh wire panel comprises razor wire.
Harrop-Allin teaches an enclosure wherein a plurality of panel sections 10 comprise razor wire mesh panels 12 extending across each of the plurality of panel sections; the razor wire securely retaining items within the enclosure and preventing access thereto (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the enclosure disclosed by Erickson wherein the mesh wire panels comprise razor wire, as taught by Harrop-Allin, in order to more securely retain livestock within the enclosure and to prevent access thereto.  
As to claim 2, Erickson discloses an enclosure comprising a hinge 54 coupling together the first frame component A and the second frame component A (Figures 1-6). 
As to  claim 4, Erickson discloses an enclosure wherein the first frame component A extends along a top of the at least one panel section 36,38, and wherein B extending along a bottom of the at least one panel section (Figures 1-6).  
As to claim 5, Erickson as modified by Harrop-Allin discloses an enclosure wherein the razor wire panel 42 extends between the first frame component A and the bottom frame component B (Figures 1-6).
As to claim 6, Erickson as modified by Harrop-Allin discloses an enclosure wherein the razor wire panel 42 has a generally rectangular configuration (Figures 1-6).  
As to claim 7, Erickson discloses an enclosure wherein the plurality of panel sections 36,38 is collapsed in a first configuration and expanded in a second configuration (Figures 1-6).
As to claim 8, Erickson discloses an enclosure wherein two or more panel sections 36,38 of the plurality of panel sections extend parallel to one another along different planes in the first configuration (Figures 1-6).  
As to claim 9, Erickson discloses an enclosure wherein two or more panel sections 36,38 of the plurality of panel sections extend substantially parallel to one another along a same plane in the second configuration (Figures 1-6).  
As to claim 10, Erickson discloses a razor wire barrier, comprising: 
a plurality of panel sections 36,38 rotatably coupled together, at least one panel section of the plurality of panel sections including a first frame component A,40 directly coupled to a second frame component A,40 of an adjacent panel section; and 
a mesh wire panel extending across the at least one panel section, wherein the wire panel is coupled to the first frame component (Figures 1-6).  

Harrop-Allin teaches an enclosure wherein a plurality of panel sections 10 comprise razor wire mesh panels 12 extending across each of the plurality of panel sections; the razor wire securely retaining items within the enclosure and preventing access thereto (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the enclosure disclosed by Erickson wherein the mesh wire panels comprise razor wire, as taught by Harrop-Allin, in order to more securely retain livestock within the enclosure and to prevent access thereto.  
As to claim 11, Erickson discloses an enclosure comprising a hinge 54 coupling together the first frame component A and the second frame component A (Figures 1-6).
As to claim 13, Erickson as modified by Harrop-Allin discloses an enclosure wherein the first frame component A extends along a top of the at least one panel section 36,38, wherein the first frame component extends parallel to a bottom frame component B extending along a bottom of the at least one panel section, and wherein the razor wire panel 42 extends between the first frame component and the bottom frame component (Figures 1-6).
As to claim 14, Erickson as modified by Harrop-Allin discloses an enclosure wherein the razor wire panel 42 has a generally planar, rectangular configuration (Figures 1-6).  
36,38 is collapsed in a first configuration and expanded in a second configuration (Figures 1-6).
As to claim 16, Erickson discloses an enclosure wherein two or more panel sections 36,38 of the plurality of panel sections extend parallel to one another along different planes in the first configuration, and wherein two or more panel sections of the plurality of panel sections extend substantially parallel to one another along a same plane in the second configuration (Figures 1-6).  
As to claim 17, Erickson discloses a method of operating a barrier, comprising: 
providing a plurality of panel sections 36,38 rotatably coupled together, at least one panel section of the plurality of panel sections including a first frame component A,40 directly coupled to a second frame component A,40 of an adjacent panel section; 
providing a mesh wire panel 42 extending across each of the plurality of panel sections; and 
permitting movement of the plurality of panel sections between a first configuration and a second configuration, wherein in the first configuration two or more panel sections of the plurality of panel sections are collapsed together, and wherein in the second configuration the two panel sections of the plurality of panel sections are expanded apart (Figures 1-6).
Erickson fails to disclose a barrier wherein the mesh wire panel comprises razor wire.
Harrop-Allin teaches a barrier wherein a plurality of panel sections 10 comprise razor wire mesh panels 12 extending across each of the plurality of panel sections; the 
As to claim 18, Erickson discloses a method comprising coupling together the first frame component A and the second frame component A using a hinge 54 (Figures 1-6). 
As to claim 19, Erickson discloses a method wherein the first frame component A extends along a top of the at least one panel section 36,38, and wherein the first frame component extends parallel to a bottom frame component B extending along a bottom of the at least one panel section (Figures 1-6).  
As to claim 20, Erickson as modified by Harrop-Allin discloses a method comprising extending the razor wire panel 42 between the first frame component A and the bottom frame component B (Figures 1-6).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Harrop-Allin, as applied to claims 2 and 11 above, and further in view of Vancluysen (BE 1008506).
As to claims 3 and 12, Erickson fails to disclose an enclosure wherein the hinge comprises a plate; and a first pin and a second pin coupled to the plate, wherein the first pin is directly coupled to the first frame component, and wherein the second pin is directly coupled to the second frame component.  
26 comprises a first pin 28 and a second pin 29 coupled to a plate 32, wherein the first pin is directly coupled to a first frame component 4, and wherein the second pin is directly coupled to the second frame component 5; the first and second pins being directly coupled to the first and second frame components without the use of additional components, providing for easier assembly and cost efficient manufacturing of the enclosure (Figures 9-11).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the enclosure disclosed by Erickson wherein the hinge comprises first and second pins coupled to a plate which are direction coupled to the first and second frame components, as taught by Vancluysen, in order to provide for easier assembly and cost efficient manufacturing of the enclosure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


06/11/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619